Harvey, J.
(concurring specially): The difficulty I have with this case is to see that there was any negligence on the part of the defendant. A druggist is held to a high degree of care in compounding medicines and filling prescriptions, and if, carelessly or willfully, he uses a harmful drug where a harmless one was prescribed, or one with inferior medical properties, and injury results from the use of such negligently compounded prescription, he is liable for the damages sustained. Druggists, as well as dealers in oils, explosives, or any commodity which might cause damage if improperly used or handled, are held to the degree of care commensurate with the nature of the commodities sold, and if, .carelessly or willfully, they mislabel an article or deliver a dangerous one when a harmless one *685was ordered, they are held to be negligent in so doing and to be liable for the damages caused by such negligence. But no such question is presented in this case. A different rule applies when the purchaser is sold the article he calls for. (9 R. C. L. 705; 19 C. J. 781.) When a purchaser goes to a dealer and says he wants to buy a certain article, and asks no questions about its properties or how to handle it or to use it, the dealer is justified in assuming that the purchaser knows some legitimate use for it and that he knows enough about its properties to be able to get it home and to handle it and to use it without injury. There is no reason why this is not true of carbon disulphide, just as it is with hundreds of other articles which will cause injury if improperly handled, many of which are sold daily in bottles, if in liquid form, or simply wrapped in paper or put in paper cartons, if dry.
Since there was no negligence on the part of defendant — for the evidence brings it clearly within the rule above stated — there is no need for controversy over the subsequent question of whether defendant’s negligence was the proximate cause of the injury. Therefore, I concur in the order reversing the case and directing that judgment be entered for defendant.
Johnston, C. J., dissenting.